UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant xFiled by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ING Clarion Real Estate Income Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ING Clarion Real Estate Income Fund July 23, 2009 Please vote now to be sure your vote is received in time for the Adjourned Special Meeting of Shareholders. Please be advised that the ING Clarion Real Estate Income Fund has adjourned the July 23, 2009 shareholder meeting because there was not sufficient participation in a vote on the important proposal that affected your fund. This shareholder meeting will be reconvened on August 10, 2009 at 9:00 am Eastern Time at the offices of ING Clarion Real Estate Securities, L.P., 201 King of Prussia Road, Radnor, Pennsylvania 19087. We have made several attempts to reach shareholders by mail and/or phone in the last few weeks, however our records indicate that we have not received voting instructions for your account(s). EVERY VOTE COUNTS! The Fund has made it very easy for you to vote. Choose one of the following methods: After careful review, the Board of Trustees has unanimously recommended a vote “FOR” the proposal detailed in your proxy statement. If you have any questions or you would like the assistance of a professional voting specialist to cast your vote, please call the Funds’ proxy solicitor, Broadridge Financial Solutions, Inc., at 866-450-8587. For your convenience, please use one of the following methods for casting your vote: 1. By Telephone. Please call Broadridge toll-free 24 hours a day at the number indicated on your voting card(s). Enter the control number printed on your proxy card, and follow the recorded instructions. 2. By Internet. Visit the web site www.proxyvote.com enter the control number printed on the voting card(s), and follow the on-line instructions to vote. Voting is very important for your investment and the continued success of the Fund. ING 2nd 07/09
